DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 08/30/2021 has been considered by the Examiner and made of record in the application file.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 11/19/2021.  Claims 1-9 has been amended.  Claims 1-9 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/19/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims, the present application, claims 1-9 is considered novel and non-obvious over the prior art and therefore are allowed.

Allowable Subject Matter
Claims 1-9 are allowed.

	The Applicant's reply makes evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 11/19/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648